Citation Nr: 1615493	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-47 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left shoulder impingement syndrome prior to February 7, 2011, and a rating greater than 20 percent on and after February 7, 2011.

2.  Entitlement to an initial rating greater than 10 percent for spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine.

3.  Entitlement to an initial rating greater than 10 percent for cervical spine strain.

4.  Entitlement to an initial rating greater than 10 percent for right knee arthritis.

5.  Entitlement to an initial rating greater than 10 percent for left knee arthritis.

6.  Entitlement to an initial rating greater than 10 percent for left ankle sprain.

7.  Entitlement to an initial rating greater than 10 percent for bilateral pes planus with plantar fasciitis, prior to April 7, 2014.

8.  Entitlement to an increased rating greater than 50 percent for bilateral pes planus with bilateral plantar fasciitis, on and after April 7, 2014.

9.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU) prior to April 7, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

In an April 2014 VA examination, the examiner indicated that the Veteran's service-connected disabilities severely impacted his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  As the issue of entitlement to a TDIU has been raised by the record, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 7, 2011, the service-connected left shoulder impingement syndrome was manifested by flexion to 160 degrees with pain, abduction to 140 degrees with pain, external rotation to 45 degrees with pain, and internal rotation to 90 degrees with pain.

2.  On and after February 7, 2011, the service-connected left shoulder impingement syndrome was manifested by flexion to 60 degrees with pain, abduction to 60 degrees with pain, and external rotation to 30 degrees with pain.

3.  Since the initial grant of service connection, spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine has been manifested by flexion to 70 degrees with pain, extension to 20 degrees with pain, right and left flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain.

4.  Since the initial grant of service connection, cervical spine strain has been manifested by flexion to 35 degrees with pain, extension to 35 degrees with pain, right and left lateral flexion to 35 degrees with pain, and right and left lateral rotation to 70 degrees with pain.

5.  Since the initial grant of service connection, right knee arthritis has been manifested by X-ray evidence of arthritis, flexion to 125 degrees with pain, and extension to 0 degrees without pain.

6.  Since the initial grant of service connection, left knee arthritis has been manifested by X-ray evidence of arthritis, flexion to 125 degrees with pain, and extension to 0 degrees without pain.

7.  Since the initial grant of service connection, left ankle sprain has been manifested by plantar flexion to 30 degrees with pain and dorsiflexion to 15 degrees with pain.

8.  Prior to April 7, 2014, bilateral pes planus with plantar fasciitis was manifested by pain on manipulation and mild valgus with no evidence of severe symptoms or objective evidence of marked deformity, swelling on use, or characteristic callosities.  

9.  On and after April 7, 2014, the Veteran is in receipt of the maximum schedular rating assignable for bilateral pes planus with plantar fasciitis, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service-connected left shoulder impingement syndrome, prior to February 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (2015).

2.  The criteria for a staged initial rating greater than 20 percent for service-connected left shoulder impingement syndrome, on and after February 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (2015).

3.  The criteria for an initial rating greater than 10 percent for service-connected spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2015).

4.  The criteria for an initial rating greater than 10 percent for service-connected cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for an initial rating greater than 10 percent for service-connected right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

6.  The criteria for an initial rating greater than 10 percent for service-connected left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

7.  The criteria for an initial rating greater than 10 percent for service-connected left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

8.  The criteria for an initial rating greater than 10 percent for service-connected bilateral pes planus with plantar fasciitis, prior to April 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

9.  The criteria for a staged initial rating greater than 50 percent for service-connected bilateral pes planus with plantar fasciitis, on and after April 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues on appeal, these matters stem from a notice of disagreement to the rating decision which granted service connection and assigned the initial ratings and effective dates assigned therein.  Prior to the January 2009 rating decision on appeal, the Veteran was provided with a letter dated in September 2008 which satisfied the duty to notify provisions as to the claims for service connection.  No further VCAA notice was required with regard to the appeal of the ratings assigned in the January 2009 rating decision.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007). 

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claims in October 2008 and in April 2014.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's left shoulder disability, lumbar and thoracic spine disability, cervical spine disability, right and left knee disabilities, left ankle disability, pes planus, and plantar fasciitis under their respective diagnostic code rating criteria.  Since the VA examinations performed in April 2014, the lay and medical evidence of record does not reflect a material increase severity of disability to warrant obtaining additional examination.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that increased ratings are warranted for his service-connected left shoulder disorder, thoracolumbar spine disorder, cervical spine disorder, right and left knee disorders, left ankle disorder, and bilateral pes planus with plantar fasciitis.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Left Shoulder Disability

The Veteran contends that an initial rating greater than 10 percent prior to February 7, 2011, and a staged initial rating greater than 20 percent from February 7, 2011, is warranted for his service-connected left shoulder impingement syndrome.

In a January 2009 rating decision, service connection was granted for left shoulder impingement syndrome, and a 10 percent initial rating was assigned, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  The Veteran filed a notice of disagreement in April 2009, and perfected his appeal in December 2009.  In October 2014, the RO awarded a staged rating of 20 percent, effective February 7, 2011.

As noted, the Veteran's left shoulder disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  The hyphenated code is intended to show that the Veteran's left shoulder disability is rated analogously to tenosynovitis, under Diagnostic Code 5024, because there is no Diagnostic Code that specifically addresses shoulder impingement syndrome.  See 38 C.F.R. § 4.20 (2015) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected part as degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis provides for a minimum 10 percent rating when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limitation of motion of the arm is addressed under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 states that, for the minor arm, a 20 percent rating is assigned when there is limitation of arm motion to shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent evaluation is warranted when limitation of motion is limited to 25 degrees from the side.

The Veteran's May 2008 separation examination and report of medical history reflect reports of left shoulder pain on push-pull exertion with a history of pain on range of motion.

In October 2008, the Veteran underwent a VA examination.  The Veteran reported that he injured his left shoulder when he fell during a company run.  He complained of weakness, stiffness, and locking.  He denied swelling, heat, redness, giving way, lack of endurance, fatigability, and dislocation.  He indicated that he experienced pain which occurred three times per week and lasted for approximately one hour.  The Veteran denied functional impairment from that condition.  Physical examination of the left shoulder showed no signs of edema, weakness, effusion, redness, heat, or guarding of movement.  There was also no subluxation.  Range of motion showed flexion to 160 degrees with pain, abduction to 140 degrees with pain, external rotation to 45 degrees with pain, and internal rotation to 90 degrees with pain.  After repetitive use, the shoulder joint function was additionally limited by pain, but there was no additional loss of range of motion.  The joint was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-rays of the left shoulder were within normal limits.  The diagnosis was left shoulder impingement syndrome with subjective reports of weakness, stiffness, locking and pain, and objective factors of tenderness and decreased range of motion.

VA treatment records from 2009 to 2014 show complaints of left shoulder pain.  A February 7, 2011 record reflects that the Veteran reported constant left shoulder pain all the time.  The physician reported that the Veteran was unable to abduct his left arm more than 90 degrees.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported constant pain and inability to perform daily activities.  The Veteran indicated that flare-ups impacted the function of the shoulder, and stated that he was unable to use his left arm or rotate to perform basic tasks such as brushing his teeth.  The examiner indicated that the Veteran was left hand dominant.  Left shoulder range of motion revealed flexion to 60 degrees with pain and abduction to 60 degrees with pain.  There was external rotation to 30 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions, and no loss in range of motion following the repetitions.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the shoulder and arm following the repetitive-use testing, although he did exhibit functional loss including less movement than normal, excess fatigability, and pain on movement.  There was no weakened movement, incoordination, swelling, deformity, or atrophy.  Examination showed localized tenderness on palpation with no guarding.  There was 5/5 muscle strength in abduction and flexion, and there was no ankylosis of the glenohumeral articulation.  A Hawkins' impingement test was positive on the left, and an empty-can test was negative.  An external rotation/infraspinatus strength test was positive, and a lift-off subscapularis test was negative.  There was no history of mechanical symptoms, no history of recurrent dislocation, and a Crank apprehension and relocation test was negative.  There was no AC joint condition or impairment of the clavicle or scapula, and there was no total shoulder joint replacement.  There were no scars, and there was no functional impairment of such extremity such that no effective function remained.  X-rays were conducted, which did not reveal arthritis.  The diagnosis was left shoulder rotator cuff tendinitis (impingement syndrome) with decreased mobility.  The examiner reported that the impact of the shoulder condition on the Veteran's ability to work "is severe due to decreased mobility."  The examiner reported that there were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  The degree of range of motion lost during pain on use or flare-ups is approximately 120 and 60 degrees of flexion/abduction and internal/external rotation, respectively on the left.

After thorough consideration of the evidence of record, the Board concludes that an initial rating greater than 10 percent is not warranted for the Veteran's left shoulder disability prior to February 7, 2011, and a staged initial rating greater than 20 percent is not warranted from February 7, 2011.  The evidence of record prior to February 7, 2011 shows pain with motion, flexion to 160 degrees with pain, abduction to 140 degrees with pain, external rotation to 45 degrees with pain, and internal rotation to 90 degrees with pain.  The Veteran himself did not describe shoulder limitation to shoulder level or midway between the side and shoulder level.  As there is no lay or medical evidence showing that the minor left arm was limited to shoulder level or midway between the side and shoulder level, an initial rating greater than 10 percent is not warranted for left arm limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Additionally, an increased rating greater than 20 percent is not warranted for the left shoulder disability on and after February 7, 2011.  The evidence shows that the Veteran's left arm range of motion on and after February 7, 2011 reflects flexion to 60 degrees with pain, abduction to 60 degrees with pain, and external rotation to 30 degrees with pain.  There was no lay or medical description of limitation of motion to 25 degrees from the side.  As the lay and medical evidence does not show that limitation of motion to 25 degrees from the side, a rating greater than 20 percent is not warranted for the left shoulder disability on and after February 7, 2011.

Notably, the Board observes that it is not factually ascertainable from the lay and medical evidence of record that the extent of limitation of motion shown on February 7, 2011 - which provides the basis for the increased staged rating - was present prior to this date.  The VA clinic record recorded the Veteran's complaint of left shoulder pain "all the time," but he did not describe a temporal period of time where he witnessed or perceived an actual worsening of his left shoulder disability.  Thus, the Board is unable to conclude from the lay and medical evidence of record that the Veteran's left shoulder disability increased in severity prior to February 7, 2011 to the extent warranting an increased evaluation.

The Board has also considered whether the Veteran's left shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, the April 2014 examiner reported that the degree of range of motion lost during pain on use or flare-ups was approximately 120 degrees of flexion/abduction and 60 degrees of internal/external rotation.  Nonetheless, the reduced limitation of motion due to pain on use or flare-ups was considered by the Board in the first instance, and as discussed above, does not reflect reduced range of motion sufficient to warrant a higher initial or staged rating because, even with consideration of the additional loss of motion, the evidence does not show that range of motion of the left arm was more nearly reduced to 25 degrees from the side.  Otherwise, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the objective medical evidence of record does not reflect ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).  Accordingly, an increased rating for the Veteran's left shoulder disability is not warranted based on alternate diagnostic codes.

Based on the foregoing, an initial evaluation greater than 10 percent and a staged rating greater than 20 percent from February 7, 2011 for the Veteran's service-connected left shoulder impingement syndrome is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Thoracolumbar Spine Disability

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine.  

In a January 2009 rating decision, service connection for spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine was granted, and a 10 percent rating was assigned, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5239.

Diagnostic Code 5239 provides that spondylolisthesis or segmental instability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In October 2008, the Veteran underwent a VA examination.  The Veteran reported stiffness, but denied numbness, loss of bladder control, and loss of bowel control.  He noted pain in the low to mid-back, which occurred two times per day and lasted up to three hours.  He described the pain level as a 9/10 and indicated that the pain traveled to his hips.  He noted that the pain was elicited by physical activity and relieved by rest.  The Veteran indicated that he was able to function without medication and denied any treatment.  He denied incapacitation as well as functional impairment.  Physical examination revealed that posture and gait were within normal limits.  Range of motion of the thoracolumbar spine revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner indicated that the function of the spine was additionally limited after repetitive use by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion after repetitive use testing.  Examination of the spine showed normal head position and symmetry of spinal motion with normal curves and no sign of intervertebral disc syndrome.  X-rays of the thoracic spine showed mild anterior wedging and spondylosis; X-rays of the lumbar spine were within normal limits.  

VA treatment records from 2009 to 2014 reflect complaints of back pain.  In July 2009, the Veteran reported back pain all the time, and noted that he was unable to sit for a long time.  Examination was noted to be normal, and the diagnosis was back pain.  An August 2009 record indicates that an X-ray of the lumbar spine was normal.  A December 2009 record also notes the Veteran's reports of back pain.  Physical examination showed intact range of motion with no point tenderness.  The diagnosis was chronic back pain.  In February 2011, April 2012, and March 2013, the Veteran stated that he experienced back pain.  Physical examinations showed intact range of motion with no point tenderness.  A March 2013 X-ray of the lumbar spine was normal.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported flare-ups impacting the function of the spine, reducing his range of motion.  Range of motion of the thoracolumbar spine showed flexion to 70 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions, which did not cause a reduction in range of motion.  The examiner noted that the Veteran did not have additional limitation of motion following repetitive-use testing, although he did exhibit functional loss caused by less movement than normal and pain on movement.  There was no additional functional loss due to weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, or instability.  There was localized tenderness but no guarding or muscle spasm.  Muscle strength was normal, and there was no muscle atrophy.  Reflexes were also normal.  There was normal sensation to light touch on the right, and normal sensation on the left in the upper anterior thigh, but decreased sensation of the left thigh and knee, the left lower leg and ankle, and the left foot and toes.  Straight leg raising testing was normal, and there was evidence of radiculopathy in the left lower extremity.  The examiner noted that there was intervertebral disc syndrome, but there were no incapacitating episodes over the last 12 months.  There was no functional impairment of such a severity such that no effective function remained other than that which would be equally well served by amputation.  Imaging studies were performed, and there was no evidence of arthritis or vertebral fracture.  The examiner also found that the Veteran's thoracolumbar spine disorder did not impact his ability to work.  The diagnosis was spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine with intervertebral disc syndrome involving the left L4-L5 nerve roots.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation greater than 10 percent is not warranted for the Veteran's service-connected thoracic and lumbar spine disability.  The Veteran's 10 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence of record demonstrates that, throughout the appeal period, the Veteran had forward flexion to 70 or 90 degrees with pain, extension to 20 or 30 degrees with pain, right and left lateral flexion to 20 or 30 degrees with pain, and right and left lateral rotation to 20 or 30 degrees with pain.  The evidence does not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; reversed lordosis; or abnormal kyphosis.  Notably, the Veteran has not described describe limitation of motion in terms of degrees or reported an abnormal spinal contour.  To the extent that he believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer and whether his muscle spasm has been severe enough to result in abnormal gait or spinal contour.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's thoracolumbar spine disability under the pertinent rating criteria.  Id. 

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  Although the April 2014 VA examiner diagnosed intervertebral disc syndrome, there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an initial rating greater than 10 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the April 2014 VA examination found evidence of radiculopathy in the left lower extremity, the Veteran's claims file shows that service connection for left lower extremity radiculopathy was granted in an October 2014 rating decision, and a 10 percent evaluation was assigned, effective April 7, 2014.  There is no evidence that the Veteran has perfected an appeal of the rating assigned for his radiculopathy; thus, the Board will not address it herein.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's thoracolumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  

The evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, the April 2014 examiner reported that the Veteran experienced pain with flexion, extension, right and left lateral flexion, and right and left lateral rotation.  However, pain was taken into consideration in the rating assigned, as pain did not reduce flexion to less than 70 degrees, extension to less than 20 degrees, right and left lateral flexion to less than 20 degrees, or right and left lateral rotation to less than 20 degrees.  There was no additional functional loss due to weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, or instability.  Thus, the Veteran's functional impairment does not warrant a higher initial rating.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, an initial evaluation greater than 10 percent for the Veteran's service-connected spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

III.  Cervical Spine Disability

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected cervical spine strain.  

In a January 2009 rating decision, service connection for cervical spine strain was granted, and a 10 percent rating was assigned, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Diagnostic Code 5237 provides that lumbosacral or cervical strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent rating is for application when the evidence shows forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent rating is for application when the evidence demonstrates unfavorable ankylosis of the entire spine.  Id.   Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

In October 2008, the Veteran underwent a VA examination.  He reported stiffness and pain in the upper back, which was localized.  He denied numbness, loss of bladder control, and loss of bowel control.  He denied incapacitation due to the cervical spine disorder.  Physical examination showed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness with palpation over the cervical spinous processes and paraspinal muscles.  There was no ankylosis.  Range of motion showed flexion to 45 degrees with pain, extension to 45 degrees with pain, right and left lateral flexion to 45 degrees with pain, and right and left lateral rotation to 45 degrees with pain.  Joint function was additionally limited after repetitive use by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree of range of motion after repetitive use.  The diagnosis was cervical spine strain.  Subjective factors were reported as stiffness and pain; objective factors included tenderness and pain at endpoints of range of motion.

VA treatment records from 2009 to 2014 show that there was full range of motion of the neck.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported pain with flare-ups making rotation of the neck nearly impossible.  Physical examination showed range of motion with flexion to 35 degrees with pain, extension to 35 degrees with pain, right and left lateral flexion to 35 degrees with pain, and right and left lateral rotation to 70 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions.  Repetitive use testing did not cause additional limitation in range of motion of the cervical spine.  There was additional functional loss noted, including less movement than normal and pain on movement.  Posture and gait were within normal limits.  There was pain on palpation of the cervical spine but there was no evidence of muscle spasm.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were also normal.  Sensory examination was normal on the right, but showed decreased sensation in the left shoulder area and inner/outer forearm.  There was mild left upper extremity radiculopathy noted.  The examiner stated that there was intervertebral disc syndrome of the cervical spine, but there were no incapacitating episodes in the prior 12 months.  The examiner also noted that there was not functional impairment due to the cervical spine condition such that no effective function remained other than that which would be equally well served by amputation.  Imaging studies were performed, but there was no evidence of arthritis.  The diagnosis was cervical spine strain with intervertebral disc syndrome.  The examiner reported that there were contributing factors of pain, weakness, fatigability, and/or incoordination, but no additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.

After thorough consideration of the evidence of record, the Board concludes that an initial rating greater than 10 percent is not warranted for the Veteran's cervical spine strain during any point of the appeal period.  The medical evidence of record shows flexion to 35 degrees with pain, extension to 35 degrees with pain, right and left lateral flexion to 35 degrees with pain, and right and left lateral rotation to 70 degrees with pain.  There was no muscle spasm or guarding and no abnormal gait or spinal contour.  The Veteran has described limited ability to rotate his neck, but has not specifically described his limitation in terms of degrees.  Thus, the evidence does not reveal lay or medical evidence of flexion greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  In so holding, while the Veteran describes features of limitation of motion which are deemed credible, the Board places greater probative weight on the clinic findings by clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a cervical spine disability - including the accurate measure of motion with a goniometer and whether his muscle spasm has been severe enough to result in abnormal gait or spinal contour.

Therefore, an initial rating greater than 10 percent is not warranted for the Veteran's cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his cervical spine disability under the regulations for intervertebral disc syndrome.  Although the April 2014 VA examiner diagnosed intervertebral disc syndrome, there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an initial rating greater than 10 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the April 2014 VA examination found evidence of radiculopathy in the left upper extremity, the Veteran's claims file shows that service connection for left upper extremity radiculopathy was granted in an October 2014 rating decision, and a 20 percent evaluation was assigned, effective April 7, 2014.  There is no evidence that the Veteran has perfected an appeal of the rating assigned for his radiculopathy; thus, the Board will not address it herein.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's cervical spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, the April 2014 examiner reported that the Veteran experienced pain with flexion, extension, right and left lateral flexion, and right and left lateral rotation.  However, pain was taken into consideration in the rating assigned, as pain did not reduce flexion to greater than 15 degrees but not greater than 30 degrees, or a combined range of motion not greater than 170 degrees.  Although pain, weakness, fatigability, and incoordination were noted as contributing factors, the examiner specifically reported that they did not cause additional limitation of functional ability during flare-ups or repeated use over time.  Thus, the Veteran's functional impairment does not warrant a higher initial rating.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, an initial evaluation greater than 10 percent for the Veteran's service-connected cervical spine strain is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

IV.  Right and Left Knee Disabilities

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected right and left knee arthritis.  

In a January 2009 rating decision, service connection for right and left knee arthritis was granted, and 10 percent ratings were assigned to each knee, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5010 provides that traumatic arthritis should be rated as degenerative arthritis.  Diagnostic Code 5003 indicates that degenerative arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5260, for limitation of flexion of the leg, provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45, 30, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, for limitation of extension of the leg, provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004).

Service treatment records note complaints of and treatment for knee pain.

In October 2008, the Veteran underwent a VA examination.  He reported symptoms including stiffness, giving way, and locking.  He denied weakness, swelling, heat, redness, lack of endurance, fatigability, and dislocation.  He indicated that he experienced pain in his knees up to 8 times per week, which was localized.  He described the pain as aching, and as a 7 on a 1 to 10 scale.  The Veteran denied the use of medication for his knee disabilities and also denied treatment.  Additionally, he denied functional impairment.  Physical examination revealed normal posture and gait.  There was tenderness in each knee with no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation in either knee.  There was crepitus in both knees, and there was no genu recurvatum and locking pain.  Range of motion of the right knee showed flexion to 140 degrees with pain and extension to 0 degrees without pain.  Range of motion of the left knee revealed flexion to 140 degrees with pain and extension to 0 degrees without pain.  Joint f unction was additionally limited by pain following repetitive use, but there was no additional limitation of motion found.  There was no additional functional impairment caused by fatigue, weakness, lack of endurance, or incoordination.  Anterior and posterior cruciate ligaments stability test of both knees was within normal limits.  Medial and lateral collateral ligaments stability testing of both knees was within normal limits.  Medial and lateral meniscus tests of the right and left knees were also within normal limits.  Neurological examination of the lower extremities was normal, as was sensory examination.  X-rays of the right and left knees revealed degenerative arthritic changes.  The diagnosis was bilateral knee degenerative arthritis.  Subjective factors were reported as stiffness, giving way, locking, and pain.  Objective factors were identified as tenderness and pain.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported an inability to stand for a prolonged period of time and difficulty bending and squatting.  He noted flare-ups impacting his ability to bend, squat, and lower himself.  Physical examination of the knees showed range of motion of the right knee with flexion to 125 degrees with pain and extension to 0 degrees without pain.  Range of motion of the left knee also showed flexion to 125 degrees with pain and extension to 0 degrees without pain.  The Veteran was able to perform repetitive use testing with no additional limitation of range of motion after repetitive use testing.  The examiner acknowledged functional impairment including less movement than normal and pain on movement of both knees; there was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting.  There was evidence of tenderness or pain to palpation of both knees.  Muscle strength was 5/5 in each knee.  Lachman, posterior drawer, and medial-lateral instability testing were normal in both knees.  There was no evidence of recurrent patellar subluxation or dislocation in either knee.  There were no meniscal conditions or surgical procedures for a meniscal condition, and there was no total knee joint replacement or other knee surgery.  X-rays of the knees were conducted, which did not indicate arthritis or patellar subluxation.  The diagnosis was degenerative arthritis of the right and left knees.  The examiner noted that the Veteran's bilateral knee disability did not impact his ability to work.  The examiner further explained that pain, weakness, fatigability, and/or incoordination are contributing factors to the Veteran's knee disabilities, but that they do not cause additional limitation of functional ability during flare-ups or repeated use over time.

After thorough consideration of the evidence of record, the Board concludes that initial ratings greater than 10 percent are not warranted for the Veteran's right and left knee disabilities.  During the appeal period, flexion of the right and left knee was limited to no less than 125 degrees and extension was limited to no more than 0 degrees.  As extension was consistently 0 degrees in both knees, a separate compensable rating is not warranted under Diagnostic Code 5261.  The Veteran himself has not described limitation of motion in terms of degrees.  As right and left knee flexion was shown to be no less than 125 degrees, a higher initial rating for right or left knee flexion is not warranted under Diagnostic Code 5260.

Further, there is no evidence of ankylosis of either knee and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).  

The Veteran has reported give-way, but medical examinations have consistently showed no clinical evidence of instability or subluxation.  Overall, the Board finds that the examination test results, which are performed by clinicians and examiners trained to evaluate the presence or absence of actual instability, hold greater probative weight than the Veteran's immeasurable perceptions of instability-type symptoms.  As such, the Board finds that the Veteran does not meet, or more nearly approximately, the criteria for "slight" instability or subluxation.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's right and left knee disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The evidence reflects that the Veteran experienced pain with flexion of both knees, but not with extension.  However, pain was taken into consideration in the ratings assigned, as pain did not reduce flexion to greater than 125 degrees in either knee.  Although pain, weakness, fatigability, and incoordination were noted as factors contributing to the Veteran's knee disabilities, the examiner specifically reported that they did not cause additional limitation of functional ability during flare-ups or repeated use over time.  Thus, the Veteran's functional impairment does not warrant higher initial ratings.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, initial evaluations greater than 10 percent for the Veteran's service-connected right and left knee arthritis are not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

V.  Left Ankle Disability

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected left ankle sprain.  

In a January 2009 rating decision, service connection for a left ankle sprain was granted, and a noncompensable evaluation was assigned, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran appealed the assigned evaluation, and in an October 2014 rating decision, an initial rating of 10 percent was assigned, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Pursuant to Diagnostic Code 5271, an evaluation of 10 percent is warranted when there is moderate limited motion of the ankle.  A maximum 20 percent evaluation is for application when there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Diagnostic Code 5270 provides for a 20 percent evaluation when there is ankylosis in plantar flexion less than 30 degrees.  A 30 percent rating is for application when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ankle dorsiflexion is to 20 degrees, and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71 (Plate II) (2014).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veterans Benefits Administration (VBA) has defined moderate limitation of ankle motion as being present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  See VBA Adjudication Procedure Manual M21-1, III.iv.4.A.3.k.  Marked limitation of motion is defined as limitation of less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  Id.  The Board must defer to VA's reasonable interpretation of its own laws and regulations with regard to the definitional clarification of moderate and marked.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).

The Veteran's May 2008 separation examination reflects a finding of left ankle pain on toe standing with a history of ankle sprain.  May 2008 service treatment records reflect that ankle motion was normal with no pain on motion of the ankle.  Anterior drawer sign was not observed in the ankles, and a talar tilt test was negative.

In October 2008, the Veteran underwent a VA examination.  He complained of stiffness, swelling, and lack of endurance and denied weakness, heat, redness, giving way, locking, fatigability, and dislocation.  He reported constant pain, which was localized, aching, and sharp.  He rated his pain as a 9 on a 1 to 10 scale.  He reported that the pain came on spontaneously and was relieved with rest.  He stated that he could function without medication and denied treatment.  He also denied functional impairment caused by his left ankle disability.  Physical examination showed normal posture and gait.  There were no signs of edema, effusion, weakness, tenderness, heat, subluxation, or guarding of movement.  There was tenderness but no evidence of deformity.  Range of motion of the left ankle showed dorsiflexion to 20 degrees with pain and plantar flexion to 45 degrees with pain.  Joint function was additionally limited by pain after repetitive use, but there was no additional limitation of motion.  There was no functional limitation caused by fatigue, weakness, lack of endurance, or incoordination, and there was no indication of malunion to the os calcis or the astralgus.  X-rays of the left ankle were within normal limits.  The diagnosis was status post left ankle sprain.  The examiner noted that there were subjective factors of stiffness, swelling, lack of endurance, and pain, and objective factors of tenderness and pain.

VA treatment records from 2009 to 2014 reflect complaints of left ankle pain.  An August 2009 notation indicates that an X-ray of the left ankle revealed ligament laxity.  The X-ray report found a 1.2 centimeter (cm.) linear lucency at the left lateral malleolus tip, possibly corresponding to a prior trauma or less likely an acute nondisplaced fracture.  A February 2011 record indicates that the medication prescribed to treat the Veteran's left ankle pain did not help, and that he felt that his ankle pain was getting worse.  An August 2012 record notes that the Veteran took 6 to 8 Percocet per day for left ankle pain.  A June 2014 record reports the possibility of an old fracture in the left ankle.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported inability to rotate his ankle and noted that, at times, it gave out.  He described flare-ups in which the ankle collapses during basic movement.  Range of motion of the left ankle showed plantar flexion to 30 degrees with pain and dorsiflexion to 15 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions and no additional limitation in range of motion following repetitive use testing.  There was functional impairment of the ankle reported as less movement than normal and pain on movement.  There was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing, or weight bearing.  Additionally, there was localized tenderness of the ankle.  Muscle strength was 5/5, and an anterior drawer test showed no laxity.  A talar tilt test also showed no laxity.  There was no ankylosis of the ankle, subtalar, or tarsal joint.  There was no history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or history of talectomy.  There was no history of joint replacement or other left ankle surgery.  X-rays were performed, which did not reveal any abnormal findings.  The diagnosis was let ankle sprain.  The examiner found that the Veteran's ankle condition did not impact his ability to work.  The examiner further acknowledged that the Veteran experienced pain, weakness, fatigability, and incoordination as contributing factors of his left ankle disability, but that there was no additional limitation of functional ability of the ankle during flare-ups or repeated use over time.

After thorough consideration of the evidence of record, the Board concludes that an initial rating greater than 10 percent is not warranted for the Veteran's service-connected left ankle disability.  The Veteran's current 10 percent evaluation is based on a finding of moderate limitation of ankle motion under Diagnostic Code 5271.  An increased rating of 20 percent is warranted when the evidence demonstrates marked limitation of motion - which means limitation of less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  M21-1, III.iv.4.A.3.k.  The evidence shows that the Veteran has demonstrated no less than 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  The Veteran himself has not described limitation of motion loss similar to less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  As this reflects a net loss of 5 degrees of dorsiflexion and 15 degrees of plantar flexion and does not otherwise meet the VBA definition of marked, the Board finds that the Veteran's loss of range of motion of the left ankle does not meet, or more nearly approximate, marked limitation of motion.  Thus, an increased rating greater than 10 percent is not warranted under Diagnostic Code 5271.

Diagnostic Code 5270 provides for an increased rating of 20 percent when there is evidence of ankylosis of the ankle in plantar flexion less than 30 degrees, and a 30 percent evaluation where the evidence demonstrates that there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  However, the evidence of record does not demonstrate ankylosis of the left ankle.  In fact, the April 2014 VA examiner reported that there was no ankylosis of the ankle.

Further, there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or history of astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2015).  Thus, an initial rating greater than 10 percent for the service-connected left ankle disability is not warranted under these diagnostic codes.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's left ankle disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, both VA examiners reported that the Veteran experienced pain with both plantar flexion and dorsiflexion.  However, pain was taken into consideration in the rating assigned, as pain did not reduce plantar flexion to less than 30 degrees or dorsiflexion to less than 15 degrees.  Although pain, weakness, fatigability, and incoordination were noted as factors contributing to the Veteran's left ankle disability by the April 2014 VA examiner, and also that the Veteran reported a history of left ankle instability, the examiner specifically reported that these factors did not cause additional limitation of functional ability during flare-ups or repeated use over time.  Additionally, the April 2014 physical examination showed no laxity in the left ankle.  Thus, the Veteran's functional impairment does not warrant a higher initial rating.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, an initial evaluation greater than 10 percent for the Veteran's service-connected left ankle sprain is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

VI.  Pes Planus and Plantar Fasciitis

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected bilateral pes planus with plantar fasciitis prior to April 7, 2014; and that a rating greater than 50 percent is warranted for bilateral pes planus with plantar fasciitis from April 7, 2014.  

In a January 2009 rating decision, service connection for bilateral pes planus and bilateral plantar fasciitis was granted, and noncompensable evaluations were assigned to each disability, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 and 38 C.F.R. § 4.71a, Diagnostic Code 5099-5020, respectively.  The Veteran appealed the assigned evaluations, and in an October 2014 rating decision, the RO combined the Veteran's bilateral plantar fasciitis and bilateral pes planus together, and assigned an initial rating of 10 percent for the disabilities, effective July 12, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, and a 50 percent evaluation for the combined disabilities, effective April 7, 2014.  

Under Diagnostic Code 5276, acquired flatfoot is rated as noncompensable when the symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.

Review of the service treatment records shows diagnoses of and treatment for flat foot and pes planus.  In May 2008, the Veteran reported left foot pain, which had worsened due to unit runs.  Physical examination showed abnormal medial longitudinal arch of the foot.  Both feet had fallen arches, and there was tenderness on palpation of the medial longitudinal arch on the left foot.  X-rays of the bilateral feet showed bilateral pes planus, right greater than left.  The diagnosis was flat foot, and the Veteran was given a profile for no road or ruck marching, no running, no repetitive jumping.  A May 2008 separation examination shows that the Veteran experienced foot pain on standing.  The Veteran reported a history of multiple ankle sprains.

In October 2008, the Veteran underwent a VA examination.  The Veteran reported pain in the arches of his feet and the bottom of his feet multiple times per day.  He stated that the pain was localized, and aching, sharp, and cramping.  He rated the pain as a 6 or and 8 on a 1 to 10 scale.  He indicated that the pain was elicited by physical activity or spontaneously, and was relieved by rest.  He was able to function without medication.  He denied pain, weakness, stiffness, swelling, and fatigue.  He noted pain, stiffness, and swelling while walking or standing.  The Veteran denied treatment, and also denied functional impairment from the condition.  Physical examination showed normal posture and gait.  Examination of the feet did not show any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  There was tenderness of both feet, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  Palpation of the plantar surface of each foot showed slight tenderness.  Alignment of the Achilles tendon was normal on the right and left with weight bearing.  Pes planus was present on the right foot, but not the left.  There was a slight degree of valgus present on each foot, which could be corrected by manipulation.  There was no forefoot/midfoot mal-alignment of either foot, and there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted.  There were no hammer toes found on examination, and Morton's metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present.  The Veteran did not have any limitation with standing or walking and did not require any type of support with his shoes.  Both weight bearing and non-weight bearing X-rays of both feet were within normal limits.  The diagnoses were bilateral pes planus and bilateral plantar fasciitis.  Subjective factors were pain, stiffness, and swelling with walking and standing.  Objective factors were tenderness and mild valgus of the forefoot.

VA treatment records from 2009 to 2014 reflect complaints of and treatment for bilateral foot pain.  In February 2011, the Veteran reported that the medication that he was given to treat his foot pain was not working.  In August 2012, the Veteran sought treatment for a broken left foot, unrelated to his service-connected bilateral pes planus and plantar fasciitis.  He reported that he injured his foot while riding a dirt bike.  X-rays showed multiple fractures of the metatarsal heads and the middle and distal phalanx.  The Veteran underwent an open reduction of internal fixation of metatarsal fracture.  X-rays conducted after the surgery showed minimal flattening of the plantar arch and minimal degenerative joint disease of the talonavicular joint with bony spur formation at the articular margins.  There was dorsal spurring of the talus bone.  September 2012 X-rays revealed unchanged minimal flattening of the plantar arch, minimal degenerative joint disease of the talonavicular joint with spurring, and dorsal spurring of the talus bone.  An August 2013 X-ray revealed flattening of the longitudinal plantar arch, suggesting pes planus/valgus.  Alignment was otherwise intact, and there was no acute fracture or dislocation seen.

In April 2014, the Veteran underwent another VA examination.  The Veteran reported inability to wear shoes and difficulty moving his feet up and down.  The Veteran also reported bilateral foot pain with pain on manipulation of the feet.  There was bilateral swelling but no characteristic calluses or any calluses caused by the flatfoot condition.  The Veteran's symptoms were not relieved by arch supports, and there was extreme tenderness of the plantar surface of both feet.  There was decreased longitudinal arch height on weight-bearing of both feet as well as objective evidence of marked deformity of the feet.  There was marked pronation of the feet which was not improved by orthopedic shoes or appliances.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no scars related to the pes planus or plantar fasciitis, and the Veteran did not require assistive devices for locomotion.  X-rays were performed, but did not show arthritis; however, they did reveal a calcaneal spur and old post-traumatic changes of the left foot.  The diagnoses were bilateral pes planus and bilateral plantar fasciitis with calcaneal spurs and post-traumatic changes.  The examiner reported that the Veteran's flatfoot condition impacted his ability to work in that he experienced moderate pain with standing and walking.  The examiner also noted that there was no malunion of the tarsal or metatarsal bones.

After a thorough review of the evidence of record, the Board concludes that an initial rating greater than 10 percent is not warranted for the Veteran's bilateral pes planus and plantar fasciitis prior to April 7, 2014.  In that regard, the October 2008 examiner reported that the feet did not show any signs of abnormal weight-bearing or breakdown, callosities, or any unusual shoe wear pattern.  Although there was valgus present on each foot, it was reported as mild and could be corrected by manipulation.  There was no forefoot or midfoot mal-alignment and there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted.  There were no hammer toes, hallux valgus, hallux rigidus, or Morton's Metatarsalgia.  Additionally, an August 2013 X-ray showed flattening of the longitudinal plantar arch, suggesting pes planus/valgus.  While the evidence of record dated prior to April 7, 2014 suggests that there was some mild valgus on each foot, the evidence does not show severe symptomatology with objective evidence of marked deformity, pain on manipulation and use accentuated, or indication of swelling on use.  Thus, the evidence of record does not more nearly approximate the criteria for a 30 percent evaluation.  

On and after April 7, 2014, an increased rating greater than 50 percent is not warranted.  In that regard, 50 percent is the maximum disability rating available under Diagnostic Code 5276.  

In so holding, the Board is unable to factually ascertain from the lay and medical evidence of record that the Veteran's bilateral foot disability increased in severity prior to April 7, 2014.  Notably, the Veteran injured his left foot in August 2012 requiring an open reduction of internal fixation of metatarsal fracture.  However, none of the medical records prior to April 7, 2014 described clinical features of disability such as extreme tenderness of plantar surface, marked deformity of feet, marked pronation, etc., which support the increased rating effective April 7, 2014.  Further, the Board cannot determine from the Veteran's description of disability when such findings first manifested.  Thus, a staged rating is appropriate in this case. 

Other diagnostic codes pertaining to the foot have been considered during both time periods applicable to the current appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence does not reflect diagnoses of claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries related to the service-connected pes planus and plantar fasciitis.  Accordingly, increased ratings are not warranted under the diagnostic codes pertaining to those disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 (2015).

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's left ankle disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43; see also Turner v. Shinseki, 2011 WL 1211054 (Vet. App. 2011) (nonprecedential) (citing to VAOPGCPREC 9-98 in noting that consideration of functional loss may still be required even for disabilities rated under Diagnostic Codes not involving limitation of motion).  The October 2008 VA examination report reflects that the Veteran denied functional impairment from his pes planus and plantar fasciitis.  Although the Veteran reported symptoms of pain, stiffness, and swelling with walking and standing, the evidence does not suggest additional functional loss due to pain, weakness, fatigability, incoordination, or otherwise, including during flare-ups or prolonged use.  There is no objective evidence to suggest that the Veteran's bilateral pes planus and plantar fasciitis caused additional functional loss not contemplated in the currently assigned ratings.

Based on the foregoing, an initial evaluation greater than 10 percent for the Veteran's service-connected bilateral pes planus and plantar fasciitis prior to April 7, 2014, and a stated initial rating greater than 50 percent on and after April 7, 2014 is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

VII.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's left shoulder disability, thoracolumbar spine disability, cervical spine disability, right and left knee arthritis, left ankle disability, and bilateral pes planus with plantar fasciitis are evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found to specifically contemplate the level of disability and symptomatology demonstrated by each disability.  Prior to February 7, 2011, the Veteran's left shoulder impingement syndrome was manifested by flexion to 160 degrees with pain, abduction to 140 degrees with pain, external rotation to 45 degrees with pain, and internal rotation to 90 degrees with pain.  On and after February 7, 2011, the Veteran's left shoulder impingement syndrome was manifested by flexion to 60 degrees with pain, abduction to 60 degrees with pain, and external rotation to 30 degrees with pain.  Since the initial grant of service connection, the thoracolumbar spine disability has been manifested by flexion to 70 degrees with pain, extension to 20 degrees with pain, right and left flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain.  Since the initial grant of service connection, the cervical spine disability has been manifested by flexion to 35 degrees with pain, extension to 35 degrees with pain, right and left lateral flexion to 35 degrees with pain, and right and left lateral rotation to 70 degrees with pain.  Since the initial grant of service connection, the right knee disability has been manifested by X-ray evidence of arthritis, flexion to 125 degrees with pain, and extension to 0 degrees without pain.  Since the initial grant of service connection, the left knee disability has been manifested by X-ray evidence of arthritis, flexion to 125 degrees with pain, and extension to 0 degrees without pain.  Since the initial grant of service connection, the left ankle disability has been manifested by plantar flexion to 30 degrees with pain and dorsiflexion to 15 degrees with pain.  Prior to April 7, 2014, bilateral pes planus with plantar fasciitis was manifested by pain on manipulation and mild valgus with no evidence of severe symptoms or objective evidence of marked deformity, swelling on use, or characteristic callosities.  On and after April 7, 2014, the Veteran is in receipt of the maximum schedular rating assignable for bilateral pes planus with plantar fasciitis, and does not warrant referral for consideration of an extraschedular rating.

When comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by each current disability rating assigned.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorders, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those currently assigned herein at any time during the periods pertinent to these appeals.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence shows no distinct period of time during which any of the Veteran's disabilities on appeal has varied to such an extent that rating greater or less than those currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

Entitlement to an initial rating greater than 10 percent for left shoulder impingement syndrome, prior to February 7, 2011, is denied.  

Entitlement to a staged initial rating greater than 20 percent for left shoulder impingement syndrome, from February 7, 2011, is denied.  

Entitlement to an initial rating greater than 10 percent for spondylosis and anterior wedging of the thoracic spine and strain of the lumbar spine is denied.  

Entitlement to an initial rating greater than 10 percent for cervical spine strain is denied.  

Entitlement to an initial rating greater than 10 percent for right knee arthritis is denied.  

Entitlement to an initial rating greater than 10 percent for left knee arthritis is denied.  

Entitlement to an initial rating greater than 10 percent for left ankle sprain is denied.  

Entitlement to an initial rating greater than 10 percent for bilateral pes planus with plantar fasciitis, prior to April 7, 2014, is denied.  

Entitlement to a staged initial rating greater than 50 percent for bilateral pes planus with plantar fasciitis, on and after April 7, 2014, is denied.  


REMAND

As noted in the Introduction, a claim for entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2014 VA examination, the examiner indicated that the Veteran's service-connected disabilities severely impacted his ability to work.  Accordingly, the issue of entitlement to a TDIU has been raised by the record.  

The Veteran already has a 100 percent schedular disability rating, effective April 7, 2014, and that no additional payment of benefits for a TDIU is warranted after that date.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  The Board acknowledges that a separate award of a TDIU may be warranted under some circumstances.  For example, a separate TDIU rating predicated on one disability, although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  However, such circumstances are not present in this case; and, therefore, a separate TDIU rating would be of no benefit to the Veteran.  

Nevertheless, the record reflects that the Veteran was not in receipt of a 100 percent disability rating during the entire time period of the appeal.  In that regard, he received a combined rating of 80 percent prior to April 7, 2014, and his claims stem from a claim form dated in July 2008.  Accordingly, the issue of entitlement to a TDIU prior to April 7, 2014 is properly before the Board.  As the issue of entitlement to a TDIU prior to April 7, 2014 has not been properly developed, and the RO has not adequately notified the Veteran of the information and evidence necessary to substantiate that claim, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of what information or evidence is needed in order to substantiate the claim of entitlement to a TDIU.  Also, provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the VA.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must adjudicate the issue of whether entitlement to a TDIU prior to April 7, 2014, is warranted.  If any benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


